Citation Nr: 0636856	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-34 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for cause of the 
veteran's death.

2.	Entitlement to Dependent's Educational Assistance (DEA) 
benefits.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1977 and had reserve duty from September 1977 to 
August 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which denied service connection for cause of the veteran's 
death and DEA benefits.  The RO issued a notice of the 
decision in October 2001, and the appellant timely filed a 
Notice of Disagreement (NOD) in September 2002.  
Subsequently, in November 2003, the RO provided a Statement 
of the Case (SOC), and the appellant timely filed a 
substantive appeal.

The appellant requested a Travel Board hearing, which was 
held in September 2004, where the appellant presented as a 
witness.  

In February 2005 the Board remanded the case for further 
development, to include requesting the veteran's active duty 
service medical records (SMRs) from the National Personnel 
Records Center (NPRC) and the National Reserve Personnel 
Center (NRPC), and to document such attempts.

The RO issued a Supplemental Statement of the Case (SSOC) in 
May 2006.

The Board finds that the RO complied with the February 2005 
Remand directive, and therefore, the Board may proceed with 
its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the appellant 
in the development of her claims and has notified her of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.

2.	The veteran and the appellant have a minor child, V.R., on 
behalf of whom the appellant seeks VA benefits; the 
veteran and the appellant divorced in October 2000.

3.	The veteran died on November [redacted], 2000; the death 
certificate lists the immediate cause of death as liver 
disease and lists the underlying cause leading to the 
immediate cause of death as colorectal cancer.  

4.	The veteran was not service-connected for either of the 
death-causing diseases during his lifetime; he did not 
receive a diagnosis of either death-causing disease until 
many years after separation from service.




CONCLUSIONS OF LAW

1.	A service-connected disability neither caused nor 
contributed substantially or materially to the cause of 
the veteran's death, to include on a presumptive basis.  
38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2006).

2.	The requirements for DEA pursuant to Chapter 35, Title 38, 
of the United States Code have not been met.  38 U.S.C.A. 
§ 3501 (West 2002 & Supp. 2005); 38 C.F.R. §§ 21.3020, 
21.3021 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claims.  In the instant case, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA.

a. Duty to Notify
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2001 letter sent to the appellant by the RO adequately 
apprised her of the information and evidence needed to 
substantiate the claims.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The July 2001 letter from the RO satisfies these mandates.  
It informed the appellant about the type of evidence needed 
to support her cause of death claim, namely, proof of: (a) 
the cause of death; (b) an injury, disease or event in 
service; and (c) a relationship between the cause of the 
veteran's death and the injury, disease, or event in service.  
This correspondence clearly disclosed VA's duty to obtain 
certain evidence for the appellant, such as medical records, 
employment records and records held by any Federal agency, 
provided the appellant gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the appellant in obtaining these 
records, she carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the appellant that VA would obtain a medical opinion if the 
RO determined such to be necessary to make a decision on the 
claims.
The correspondence also specifically asked the appellant to 
provide VA with information describing additional evidence or 
the additional evidence itself.  Based on the foregoing, the 
Board finds that the appellant was effectively informed to 
submit all relevant evidence in her possession, and that she 
received notice of the evidence needed to substantiate her 
claim, the avenues by which she might obtain such evidence, 
and the allocation of responsibilities between herself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate the service connection for cause 
of death claim, but she was not provided with notice of the 
type of evidence necessary to establish a rating or effective 
date for the rating.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to her in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because the Board's determination that a 
preponderance of the evidence weighs against her claims 
renders moot any question about disability ratings or 
effective dates.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA provided some such notice to the appellant prior to the 
September 2001 RO decision that is the subject of this appeal 
in its July 2001 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.   

b. Duty to Assist
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the appellant in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The RO informed the appellant of its duty to assist in 
obtaining records and supportive evidence, but it did not 
solicit a medical opinion for the purposes of deciding her 
claims, apparently because the RO did not deem such an 
opinion or examination to be "necessary" to render its 
decision on the claims.  See 38 U.S.C.A. § 5103A(d)(1); 
accord 38 C.F.R. 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 
38 C.F.R. § 3.159(c)(4) require the Secretary to treat an 
examination or opinion as being necessary to make a decision 
on a claim when there is "(1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these 4 elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra; 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).    

With respect to the first element of the McLendon test, the 
Board determines that the medical evidence of record clearly 
establishes that the veteran had rectal cancer and liver 
disease, which caused his death.  McLendon, 20 Vet. App. at 
81-82.  With respect to the second prong, however, the Board 
finds that the evidence does not establish that the veteran 
experienced an in-service event, injury or disease or had a 
disease that became manifest within the applicable 
presumptive periods for such diseases.  McLendon, 20 Vet. 
App. at 82-83.  As explicated below, the record is devoid of 
SMRs indicating treatment for any liver disease or rectal 
cancer, and the competent medical reports of record, while 
demonstrating the existence of such maladies after service, 
do not establish that the veteran contracted such diseases 
within relevant presumptive periods.  Moreover, the record 
reveals no competent medical opinion that the veteran's 
death-causing disabilities "may have been" associated with 
the veteran's active service, within the meaning of the third 
element.  See McLendon, 20 Vet. App. at 83.  Under such 
circumstances, there is no duty to obtain a medical opinion 
with respect to the claims before the Board.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see Wells v. Principi, 326 
F. 3d. 1381, 1384 (Fed. Cir. 2003) (VA has no obligation to 
provide medical opinion pursuant to section 5103A(d) absent 
competent evidence that claimant's disability or symptoms are 
associated with service); see also Duenas v. Principi, 18 
Vet. App. 512, 516 (2005); Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).    

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the appellant, and 
thus, no additional assistance or notification was required.  
The appellant has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law and Regulations
a. Cause of Death
38 C.F.R. § 3.312 sets forth the provisions governing 
benefits relating to the veteran's cause of death.  38 C.F.R. 
§ 3.312.  Specifically, it states that "[t]he death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death."  38 C.F.R. § 3.312(a); accord Timberlake v. 
Gober, 14 Vet. App. 122, 127 (2000).  A service-connected 
disability "will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b); accord Timberlake, supra.  In contrast, a 
contributory cause of death is a service-connected disability 
that is shown to have "contributed substantially or 
materially [to death]; that is combined to cause death; that 
is aided or lent assistance to the production of death."  
38 C.F.R. § 3.312(c)(1); accord Timberlake, supra.  Thus, 
"[i]t is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection," and a contributory cause of death is not 
related to the principal cause.  38 C.F.R. § 3.312(c)(1).  
Determining the veteran's cause of death requires the 
"exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports."  
38 C.F.R. § 3.312(a).      

b. Presumptive Service Connection 
The fact that a veteran did not establish any direct service-
connection disability during his lifetime does not 
necessarily preclude a service connection award for cause of 
death.  Some diseases that become manifest after service 
"will be considered to have been incurred in or aggravated 
by service . . . even though there is no evidence of such 
disease during the period of service," as long as these 
diseases become manifest to a compensable degree within the 
applicable regulatory time periods.  38 C.F.R. §§ 3.307(a); 
see 38 C.F.R. § 3.309.  With respect to chronic diseases, 
such a disease "must have become manifest to a degree of 10 
percent or more within 1 year . . . from the date of 
separation from service. . . ."  38 C.F.R. § 3.307(a)(3).  
Only those diseases enumerated in 38 C.F.R. § 3.309(a) 
qualify as "chronic" for the purposes of the regulation, 
which includes malignant tumors, among others.  38 C.F.R. 
§§3.307(a), 3.309(a).  Additionally, the veteran must have 
served 90 days or more during a war period or after December 
31, 1946.  38 C.F.R. §3.307(a)(1).




c. DEA Benefits
38 C.F.R. § 21.3020(a) provides that "[a] program of 
education or special restorative training may be authorized 
for an eligible person," as defined in 38 C.F.R. § 20.3021.  
38 C.F.R. §§ 21.3020, 20.3021 (2006).  Specifically, and 
relevant to the instant case, an "eligble person" includes 
a child of a veteran who: (1) died of a service-connected 
disability or (2) who died while having a disability 
evaluated as total and permanent in nature resulting from a 
service-connected disability.  38 C.F.R. § 21.3021(a)(1); 
accord 38 U.S.C.A. § 3501; see 38 C.F.R. § 21.3020.

d. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims relating to veterans' 
benefits.  An appellant will receive the benefit of the doubt 
when an approximate balance of positive and negative evidence 
exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when 
an appellant seeks benefits and the evidence is in relative 
equipoise, the appellant prevails.  Wells v. Principi, 18 
Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  A claim will be denied only if a 
preponderance of the evidence is against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  


III. Analysis
In the instant case, the Board finds that the preponderance 
of the evidence is against the appellant's claims for service 
connection for cause of the veteran's death and for DEA 
benefits.



a. Factual Background
Service Medical Records (SMRs)
The veteran's September 1977 Report of Medical Examination 
for Discharge contains an abnormal clinical evaluation of the 
veteran's anus and rectum.  Specifically, the clinician noted 
a small external hemorrhoid.  In the accompanying Report of 
Medical Examination for Discharge, the veteran reported that 
he was in good health but that he had experienced stomach, 
liver or intestinal trouble.  The clinician indicated that 
the veteran had hemorrhoids, which were just burning not 
bleeding. 

The veteran's February 1980 Report of Medical Examination for 
Navy Reserves Enlistment reveals a normal clinical evaluation 
for the anus and rectum.  In the companion Report of Medical 
History, the veteran conveyed that he was in good health, but 
reported that he had had stomach, liver or intestinal 
trouble, to include stomach cramps.  

A Report of Medical Examination from December 1983 contains a 
normal clinical evaluation for the anus and rectum, and the 
accompanying Report of Medical History conveys no complaints 
of or treatment for a colon or liver ailment.  Reports from 
October 1987 reveal the same.  

In September 1988, the veteran reported having abdominal 
cramps, nausea, and diarrhea from something he ate.  The 
examiner diagnosed him with acute gastro-enteritis.    

In reports of Medical Examination and Reports of Medical 
History dated January 1989, December 1990 and March 1993, no 
clinical abnormalities of the anus or rectum were noted.  The 
March 1993 Report of Medical Examination further indicated 
that a rectal hemoccult test was negative.          

Post-Service Medical Records
July 1999 and September 1999 VA medical reports noted the 
veteran's complaints of rectal bleeding.  After undergoing a 
colonoscopy with biopsies taken, physician's diagnosed the 
veteran with rectal cancer, adenocarcinoma, as well as four 
areas of  hypoattenuation scattered throughout the liver.  
The veteran also submitted to an abdominoperineal resection 
surgical procedure, wherein he underwent an excision of the 
rectal cancer.  These and other VA medical reports of record 
provide no indication of the cause or etiology of the 
veteran's rectal cancer.  

September 2004 Travel Board Hearing
At her September 2004 Travel Board hearing, the appellant 
testified that she believed that the veteran's death-causing 
liver disease and colorectal cancer were related to his 
active service.  Hearing Transcript at 3, 4.  She stated that 
the veteran was sick at some course of his Navy career and 
had consulted with different physicians during this time.  
Hearing Transcript at 4.  The appellant further conveyed that 
the veteran received in-service treatment for constant 
diarrhea and stomach problems, but that he had not ever 
mentioned being treated for colorectal cancer at that time.  
Hearing Transcript at 5, 6, 7.  She indicated that she had 
met the veteran immediately prior to his enlistment in 
November 1969 and that he never had stomach or 
gastrointestinal problems prior to his service.  Hearing 
Transcript at 6, 7.  During the veteran's active service, 
however, the appellant testified that she recalled him having 
stomach problems for which he received treatment.  Hearing 
Transcript at 7, 8. 

The appellant also conveyed that during the veteran's 
Reserves service, he consulted with his private physician, 
Dr. F., for his stomach ailments.  Hearing Transcript at 9.  
These records were not available, however, as Dr. F. had 
disposed of them after three years.  Hearing Transcript at 9.  
The appellant further stated that the veteran consulted with 
physician's at the VA hospital, where he was diagnosed with 
colon cancer in 1998.  Hearing Transcript at 10.  She 
indicated that because the veteran was self-employed, he 
never received any employer physical examinations post-
service.  Hearing Transcript at 11.

RO's Efforts to Attain SMRs
In a Request for Information dated June 2003, the RO sought 
to attain the veteran's active duty SMRs.  In response, VA 
was informed that extensive searches for the records had 
failed to locate them.  

The RO, pursuant to the Board's February 2005 Remand Order, 
made subsequent requests for the veteran's SMRs.  In May 
2005, the RO requested all active service SMRs from November 
1969 to September 1977 from the NPRC.  After conducting its 
search, the NPRC informed the RO that it was unable to locate 
the identified SMRs and concluded that the records either do 
not exist, that the NPRC did not have them or that further 
efforts to locate them at NPRC would be futile.  In February 
2006, the RO contacted the NRPC, the Bureau of Naval 
Personnel, the Naval Reserve Readiness Center in Missouri, 
and the Personnel Support Detachment of the Naval District 
Washington for the relevant SMRs, and in April 2006, the RO 
solicited the New York RO for any relevant SMRs in its 
possession.  In all cases, the RO received negative 
responses.  

An April 2006 VA Memorandum, entitled "Formal Finding on the 
Unavailability of Service Records," outlines the RO's 
attempts to locate the veterans SMRs and finds that such 
records were unavailable for review.  This document also 
indicated that all procedures to obtain the veteran's SMRs 
from January 1969 to September 1977 had been followed 
correctly, as evidenced by both written and telephonic 
efforts to attain these records.  In conclusion, VA officials 
found that all efforts to obtain the SMRs had been exhausted 
and that any further attempts would be futile.     

b. Discussion
As noted above in the VA's April 2006 Formal Finding, 
relevant SMRs that could illuminate whether the veteran 
incurred his death-causing disabilities during service are 
not available.  In such a case, the Board comments that while 
it has a "heightened" duty "to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule," see Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) 
(explaining that precedent does "not establish a heightened 
'benefit of the doubt,' only a heightened duty of the Board 
to consider applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision when the veteran's medical records have 
been destroyed"), it need not engage in any "burden-
shifting" analysis with respect to the claims.  Cromer v. 
Nicholson, 455 F.3d 1346, 1345-46 (Fed. Cir. 2006) (holding 
no adverse presumption attaches to service connection claim 
against the government when veteran's SMRs are destroyed in a 
fire).  Accordingly, the Board will carefully consider all 
other evidence of record to render its decision. 

The Board notes the significant lapse in time between the 
veteran's 1977 active duty and 1993 reserve duty separation 
and the first diagnosis of cancer in 1998.  The Board may, 
and will, consider in its assessment of a service connection 
claim the passage of a lengthy period of time wherein the 
veteran has not been diagnosed with the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).  In the instant case, the veteran's first 
documented rectal cancer diagnosis occurred some 20 years 
after active duty discharge and at least 5 years after his 
discharge from the reserves.  The absence of relevant 
evidence in support of a diagnosis for such duration thus 
weighs against the appellant's claim of service connection 
for cause of the veteran's death.  Maxson, supra.  Moreover, 
this years-long time period falls substantially outside the 
one-year presumptive period for such a disease, as 
contemplated by 38 C.F.R. §. 3.309(a).  See 38 C.F.R. §§ 
3.307(a)(3) (providing that "The [chronic] disease must have 
become manifest to a degree of 10 percent of more within 1 
year . . . from the date of separation from service . . . 
."), 3.309(a) (listing "Tumors, malignant" as disease 
subject to presumptive service connection).  Accordingly, the 
preponderance of the evidence weighs against the appellant's 
claims.

Further weighing against these claims is the absence of 
medical evidence linking the veteran's death-causing diseases 
and any incident of active service.  None of the available 
SMRs indicates that the veteran had either of the death-
causing diseases during active service or shortly thereafter.  
In addition, while the Board acknowledges the veteran's 
documented September 1977 in-service diagnosis of 
hemorrhoids, the March 1993 Report of Medical Examination for 
Reserve Duty Discharge reflected no clinical abnormalities of 
the anus or rectum and further indicated that a rectal 
hemoccult test was negative.  Other Reports of Medical 
Examination, spanning February 1980 to December 1990, also 
contained normal clinical assessments of the rectum and anus.  
In the instant case, the Board finds that the more recent, 
1993 normal medical evaluation as well as those from 1980 
through 1990, carry greater probative weight that the less 
proximate 1977 abnormal clinical assessment.  Boggs v. West, 
11 Vet. App. 334, 344 (1998) ("The Court finds that there is 
a plausible basis in the record supporting the Board's 
conclusion that the more recent medical opinions were of 
greater probative value"); see Prejean v. West, 13 Vet. App. 
444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993) ("The probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician 
reaches").  As such, this evidence, and the lack of 
supportive evidence, preponderates against the appellant's 
claims.          

The Board also acknowledges the appellant's contentions about 
the alleged cause of the veteran's death, as stated during 
the September 2004 Travel Board hearing.  Hearing Transcript 
at 3, 4.  As a layperson, however, she is not competent to 
provide a medical opinion about diagnosis or causation.  Epps 
v. Brown, 9 Vet. App. 341, 344 (1996); Espititu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  That is, while the appellant 
is certainly competent to describe symptoms that she observed 
within her personal knowledge, without an indication in the 
record that she has had the relevant medical training, she is 
not competent to provide an opinion on whether any 
etiological relationship exists between the disorders that 
led to the veteran's death and his active service.  As a 
result, her own assertions are not probative to the critical 
issue in this case of the cause of the veteran's death.           

As the Board in this case has denied service connection for 
the cause of the veteran's death, the appellant, on behalf of 
the veteran's minor child, is not eligible for DEA benefits, 
and entitlement to such benefits is not warranted as a matter 
of law.  38 U.S.C.A. § 3501(a); 38 C.F.R. §§ 21.3020, 
21.3021; see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law, not the evidence, is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement).  Therefore, the 
appellant's claim for DEA benefits is denied.


IV. Conclusion
For the reasons stated above, the Board finds that service 
connection and entitlement to DEA benefits are not warranted.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine does not apply to the 
instant case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 56.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

DEA benefits are denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


